Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to Applicant’s response to election/restriction filed 09/29/2022.
Claims 1-20 are currently pending.
The IDS statement filed 09/29/2022 has been considered. An initialed copy accompanies this action.
Applicant’s election without traverse of Group I, claims 1-6, in the reply filed on 09/29/2022 is acknowledged.  Claims 7-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claim Interpretation
	The claims recite compositions “comprising a heterogeneous azeotrope or azeotrope-like composition consisting essentially of” “effective amounts” and various ranges of trifluoroiodomethane and water.
Applicant’s definition of the term “consisting essentially of” in para. [0032] of the original specification is noted: “As used herein, the term "consisting essentially of', with respect to the components of an azeotrope or azeotrope-like composition or mixture, means the composition contains the indicated components in an azeotrope or azeotrope-like ratio, and may contain additional components provided that the additional components do not form new azeotrope or azeotrope-like systems. For example, azeotrope mixtures consisting essentially of two compounds are those that form binary azeotropes, which optionally may include one or more additional components, provided that the additional components do not render the mixture non-azeotropic and do not form an azeotrope with either or both of the compounds (e.g., do not form a ternary or higher azeotrope).”
	However, it is noted claim 1 recites, “A composition comprising a heterogeneous azeotrope or azeotrope-like composition consisting essentially of effective amounts of trifluoroiodomethane (CF3I) and water,” meaning the claimed composition is actually more broad than alleged as the heterogeneous azeotrope/azeotrope-like composition of trifluoroiodomethane/water may be comprised within a more broad composition.  The initial transitional phrase “comprising” is inclusive or open-ended and does not exclude additional, unrecited elements in the entire composition of the claims, and the transitional phrase “consisting essentially of” limits the scope of the heterogeneous azeotrope/azeotrope-like composition to the specified materials that do not materially affect the basic and novel characteristics of the claimed invention, which are merely a component within the entire, more broad composition.  See MPEP 2111.03.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9, and 14 of U.S. Patent No. 8,492,327. Although the claims at issue are not identical, they are not patentably distinct from each other because US 8,492,327 recites an azeotrope-like composition comprising effective amounts of difluoromethane and trifluoroiodomethane (CF3I) and at least one adjuvant which may contain water as a co-refrigerant.  In other words, the claimed composition recites and/or encompasses a composition or an azeotrope or azeotrope-like composition comprising effective amounts of trifluoroiodomethane and water.  Although the patented claims fail to recite the precise boiling properties or concentration of the components of the azeotrope, the instant claims are nevertheless found to be obvious over the cited claims because the compositions both involve azeotropic compositions comprising trifluoroiodomethane and water.  At the time of the effective filing date it would have therefore been obvious to a person of ordinary skill in the art to recognize the presence of an azeotrope and its properties from the claimed compositions of US 8,492,327.  [T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999).  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979).  "The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious." Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  
Claim Rejections - 35 USC § 102 & 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Nimitz et al. (US 5,444,102).
As to claim 1, Nimitz et al. teach fluoroiodocarbon compounds as a Halon replacements suitable as refrigerants, solvents, foam blowing agents, propellants, and firefighting agents (abstract).  Nimitz et al. teaches and names trifluoroiodomethane, aka trifluoromethyl iodide and CF3I, as a preferred and exemplary fluoroiodocarbon compound (Table 3 in col. 10), i.e., the composition contains an effective amount of trifluoroiodomethane.  
Nimitz et al. fail to teach the fluoroiodocarbon agent/trifluoroiodomethane is present as an azeotropic composition with an effective amount of water. 
However, Nimitz et al. teaches the fluoroiodocarbon compounds may be blended to obtain new, environmentally safe foam blowing agents wherein water is added to foam blowing agents in an amount up to 25% by moles or up to 40% by weight (col. 5 lines 46-57, col. 6 lines 44-52, and col. 15 lines 44-56).   
Thus, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to arrive within the claimed limitations of an azeotropic composition consisting essentially of effective amounts of trifluoroiodomethane and water from the teachings of Nimitz et al. because the broad but express teachings of the reference amount to a teaching of providing an effective amount of a fluoroiodocarbon compound, e.g., trifluoroiodomethane, with an effective amount (up to 25 mol% or up to 40 wt.%) of water in order to obtain an environmentally safe foam blowing agent.  Furthermore, Nimitz et al. does teach and acknowledge azeotropic blends are possible properties of the disclosed fluoroiodocarbon agents when blended with other additives (col. 10 lines 39-51), and it would therefore be reasonable or a likely possibility that a person of ordinary skill in the art could expect the presence of an azeotrope might be present in any of the blends suggested by the reference.  [T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999).  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979).  "The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious." Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  
As to claim 2, the azeotropic boiling properties (the claimed boiling point and pressure) are met and encompassed by the cited teachings of Nimitz et al. described above.  Not only does Nimitz et al. teach the same composition as claimed (a composition comprising or consisting essentially of effective amounts of trifluoroiodomethane and water) giving the presumption that the compositions would possess the same properties, Nimitz et al. teach and acknowledge azeotropic properties, i.e., a constant boiling point at a prescribed latent temperature and pressure, are possible properties of the disclosed fluoroiodocarbon agents when blended with other additives (col. 10 lines 39-51).  Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999).  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979).  Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  
As to claims 3-6, the teachings of Nimitz et al. cited and discussed above amount of a foam blowing agent comprising trifluoroiodomethane and water wherein the amount of water is up to 40 wt.%, i.e., 0 to 40 wt.%, and trifluoroiodomethane corresponds to the remainder of the composition, i.e., 60 to 100 wt.%, which overlaps the ranges of claims 3-5 and encompasses the relative amounts of claim 6.  Further regarding claim 6, at the time of the effective filing date it would have been obvious to arrive within the claimed relative amounts of trifluoroiodomethane and water by varying the relative amounts of trifluoroiodomethane and water within the 60-100/0-40 blend discussed above in order to obtain a sufficient and environmentally foam blowing agent within the teachings of the reference. 

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1,2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Singh et al. (US 8,492,327).
As to claims 1, Singh et al. teach azeotrope-like compositions of difluoromethane and trifluoroiodomethane (abstract) and teach co-refrigerants, e.g., water, may be included in the composition in a relative amount thereof so long as it does not negative the azeotrope-like nature of the composition (col. 12 line 66 to col. 13 line 23).  In other words, Singh et al. teach, under an anticipation rationale, a composition comprising an azeotrope or azeotrope-like composition comprising effective amounts of trifluoroiodomethane and water. 
In the event the cited teachings of the reference fail to meet the claim under an anticipation rationale, at the time of the effective filing date the claimed limitation would nevertheless be obvious to a person of ordinary skill in the art because the cited teachings of the reference teach the selection of water as a co-refrigerant among other co-refrigerants to add to a trifluoroiodomethane composition to provide or maintain an azeotropic composition.  In other words, the cited teachings encompass a composition or an azeotrope or azeotrope-like composition comprising effective amounts of trifluoroiodomethane and water.  
As to claim 2, the azeotropic boiling properties (the claimed boiling point and pressure) are met under similar rationales as described above.  Singh et al. teach, under an anticipation rationale, an azeotropic composition comprising effective amounts of trifluoroiodomethane and water.  Since the reference teach the same composition as claimed, the boiling properties of the composition would be expected by a person of ordinary skill in the art to be the same.  Alternatively, Singh et al. meet the claimed boiling properties under an obviousness rationale because the compositions both involve azeotropic compositions comprising trifluoroiodomethane and water, and at the time of the effective filing date it would have therefore been obvious to a person of ordinary skill in the art to recognize the presence of an azeotrope and its properties from the cited teachings of Singh et al.  [T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999).  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979).  "The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious." Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  

Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al. (US 8,492,327).
The disclosure of Singh et al. is relied upon as set forth above.  
Singh et al. teach an azeotrope-like composition comprising trifluoroiodomethane and water, as described above.  
Although Singh et al. fail to explicitly teach the relative concentration of the trifluoroiodomethane and water components of the azeotrope-like composition, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to arrive within the claimed relative ranges and concentrations of trifluoroiodomethane and water from the teachings of Singh et al. because Singh et al. teach providing water as a co-refrigerant to the trifluoroiodomethane composition in a relative amount thereof so long as it does not negative the azeotrope-like nature of the composition (col. 12 line 66 to col. 13 line 23), i.e., obtain a blend comprising trifluoroiodomethane and water to provide or maintain an azeotropic composition.  
Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999).  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979).  Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  
The remaining references listed on Forms 892 and 1449 have been reviewed by the examiner and are considered to be cumulative to or less material than the prior art references relied upon or described above.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R DIAZ whose telephone number is 571-270-0324.  The examiner can normally be reached Monday-Friday 9:00a-5:00p EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW R DIAZ/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        
/M.R.D./
October 13, 2022